In re Bank of Sunset & Trust Co.; — Defendants); applying for supervisory and/or remedial writ; Parish of Lafayette, 15th Judicial District Court, Div. “B”, No. 93-4136-A; to the Court of Appeal, Third Circuit, No. CW96-0648.
Granted. Ruling of the trial judge is vacated and set aside. Case remanded to the trial court to conduct an in-camera inspection of the documents in question and to rule on whether any of the documents requested are privileged.
KIMBALL and JOHNSON, JJ., would deny the writ.
CALOGERO, C.J., not on panel; recused.